Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In the 3rd to last line of claim 1, “spacing each of wheel units” has been deleted and replaced with --spacing each of said wheel units--.
In line 3 of claim 7, “a plate having being coupled” has been deleted and replaced with --a plate being coupled--.
In line 6 of claim 7, “plate having an pin” has been deleted and replaced with --plate having a pin--.
In line 4 of claim 10, “a wheel being having said axle” has been deleted and replaced with --a wheel having said axle--.
In line 9 of page 3 of claim 12, “a plate having being coupled” has been deleted and replaced with --a plate being coupled--.
In line 11 of page 3 of claim 12, “plate having an pin” has been deleted and replaced with --plate having a pin--.
In line 5 of the last page of claim 12, “spacing each of wheel units” has been deleted and replaced with --spacing each of said wheel units--.
In line 9 of the last page of claim 12, “a wheel being having said axle” has been deleted and replaced with --a wheel having said axle--.
DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 1 or 12. In particular the prior art discloses numerous configurations of mechanic’s creepers (see references cited). At least Hinman ‘822 discloses a creeper panel (at least fig 1) comprising wheel assemblies at the sides of the platform (at least fig 4) wherein the wheel assemblies comprise a pin and aperture configuration to allow for raising and lowering the platform (at least fig 6). Paine ‘524 discloses a creeper with shoulder and waist straps to secure the panel to a user’s back (at least figs 1, 3). Darrigo ‘444 discloses a patient transport panel with two straps extending across the width of the panel for securing a patient thereon (at least fig 1). At least McCoy ‘776 and Root ‘736 disclose wheel units configured to raise and lower a platform by apertures engageable by a detent or engagement feature pivotally connected therewith (at least figs of McCoy and Root). Although the prior art reasonably teaches the different techniques of a panel, belts, wheel mounts and selectable engagement points, the prior art does not teach or support the combination of these features providing a mechanic's creeper assembly being configured to be worn on a user's back for rolling along the ground when the user lies on the user's back, said assembly comprising: a panel being worn on a user's back; a first belt being slidably coupled to said panel wherein said first belt is configured to be wrapped around the user, said first belt being matable to itself to form a closed loop wherein said first belt is configured to retain said panel on the user's back; a second belt being slidably coupled to said panel wherein said second belt is configured to be wrapped around the user, said second belt being matable to itself to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach mechanic’s creepers, panels with straps, and wheels that raise or lower a device or platform by a pivoting element and plurality of engagement apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618